‘+ Case 19-06008 Doc 1-7 BK 3347.,P¢, Ae ieee |
PRESENTED & RECORDED: 02/25/2003 123196

DICKIE C. WOOD REGISTER OF DEEDS BY :GORION
CACELLED FARSURT TO 6.5.45-37.2

BIE) PLZ - PLS

be

Prepared by and Return to:------- Craig, Brisson & Clements,

P.A. A)
P. O. Box 1180

Fayetteville, NC 28302-1180

CERTIFICATE OF SATISFACTION
OF DEED OF TRUST

THIS INSTRUMENT is prepared this the fi day of febwarg
2003. NORTH CAROLINA, FORSYTH COUNTY

The undersigned Owner of the Note, certifies that it is the
Owner of the indebtedness and that the debt or other obligation
in the amount of $14,000.00 secured by the Deed of Trust
executed by: Daryl T. Davidson and wife, Paulette Kelly
Davidson, Grantor(s), to Donald T. Ritter, Jr., as trustee, and
Chase Mortgage prokers Inc., as beneficiary, and recorded in
Forsyth County, No Carolina, Book 2037 at Page 1660 was
satisfied on the 7h day of tebr. 2003. It is
requested that this Certificate of Satisfaction be recorded and
the above-referenced Deed of Trust be canceled of record.

IN WITNESS WHEREOF, the Owner ofs the Note and Indebtedness
has caused this instrument to be exetfuted by-i
representatives on the day and ye

ao
citsfinancial Lender
By: forec | {un
(Vice) President

—

 
 
 
 

 

STATE OF TER AS , COUNTY OF
+ Prick T Witham, a Notary Public of the State

and County aforesaid, certify that FRAME
personally appeared before me this day and after being duly
sworn, acknowledged that he/she is the (Vice) President of

, and that he/she, as Vice President and by
authority duly given, executed the foregoing instrument on
behalf of the corporation for the purposes therejn expressed.
brite my hand and official seal, this Beary of

 

 
Case 19-06008 Doc 1-7 BK asa P 61130 of 3

 

DERRICK T, WILLIAMS
Notary Publle
State of Texas
Comm. Explres 05-09-2006

 

 

 

 

 

OTARY PUBLIC
My Commission Expires: L OF o

STATE OF NORTH CAROLINA, COUNTY OF

 

The foregoing or annexed certificate of

f

Notary Public, is certified to be correct.

 

an OF NC - FORSY’ The Cae tt certificate(s) of:
: e ADA evil
Register of Deeds NPG)

 

1s/are certified to be correct at the date of = oyn on the first page t! of.
Dickle C. Wood, Register of Deeds by: =
Case 19-06008 Doc 1-7 BK asa P C1131 of 3

Loan # 0000573485

STATE OF NORTH CAROLINA
AFFIDAVIT OF LOST NOTE

COUNTY OF _ FORSYTH

The undersigned, Frankie Ward, Affidavit herein, being first duly sworn, deposes and
says:

1. That he/she is the Foreclosure Manager in the office of Citifinancial Mortgage
Company, Inc. a New York a corporation, with offices at 111 Northpoint, Suite 100, Bldg. 4,
Coppell, Texas 75019, and in his/her capacity as Foreclosure Manager, he/she is familiar with the
account and note described below. .

2. That Citifinancial Mortgage, Inc. is the owner and holder of the note and
indebtedness being further described as a promissory note signed by Dery! T. Davidson and wife,
Paulette Kelly Davidson _ dated Jamuary 23, 1998 in the original amount of

$14,000.00... .FORTEEN THOUSAND DODLARS & NO/00 CENTS

3. The Deed of Trust securing said promissory note is recorded in Book 2037 _,
Page 1660 __, in the office of the Register of Deeds of FORSYTH County, North

Carolina, and the street address of the property described therein
is 3849 Sawyer Drive, Winston-Salem, NC 27105

 

 

4. That the promissory note was lost and the Affiant has made due and diligent search for
the promissory note but has not found the same.

5. Affiant has not, nor has any other person to Affiant=s knowledge, canceled the above-
described instrument or transferred or in any other way been divested of the ownership of or
rights under the above-described promissory note except for the loss as herein above set forth.

6. The Deed of Trust, Book 2037 at Page 4660 _ was satisfied on 2-19-03 _—«yj

FURTHER THE AFFIANT SAYS

   
    

Sworn to and subscribed before me:

This 19te day of Febery 2003.

My Commission Expires: Ls/ O q 0: &

 

NOTARY PUBLIC

SE DERRICK T. WILLIAMS
‘ . Notary Public
an je State of Texas

For” Comm. Expires 05-09-2006

 

 

 

 

 

 
